                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MISSOURI
                                      SOUTHERN DIVISION

BIGFOOT ON THE STRIP, LLC,                             )
                                                       )
                Plaintiff,                             )
                                                       )
vs.                                                    )                     Case № 6:18-CV-03155
                                                       )
RANDY WINCHESTER; and                                  )
EMILY WINCHESTER,                                      )
                                                       )
                Defendants.                            )

                                 MOTION TO MODIFY SUBPOENA

          COMES NOW, Jennifer Winchester, by and through her counsel, Jennifer R. Johnson and

Michelle R. Stewart of Hinkle Law Firm, LLC, and pursuant to Rule 45(d)(3)(A)(iv), hereby moves to

modify the subpoena served on her on or about May 6, 2019, for appearance at a deposition on May 9,

2019. In support of the Motion to Modify, Ms. Winchester submits the following:

          1.    Prior to issuing a subpoena in this action, Ms. Winchester agreed to appear for her

deposition at 1:30 p.m. on May 9th, at the offices of Hinkle Law Firm, LLC. She has no objection to

appearing and providing testimony.

          2.    This date and time was provided to Plaintiffs, and agreed, based on counsel’s availability

and Ms. Winchester’s availability.

          3.    Specifically, Michelle Stewart and Jennifer Johnson who represent the Defendants and Ms.

Winchester, are double booked the morning of May 9th. Ms. Stewart is available to produce Ms.

Winchester in the afternoon, but requested the location be her office due to meetings earlier in the day that

make appearance at another location problematic. Specifically Ms. Stewart is conducting an employee

investigation at the City of Belton from 9:00am until 1:00pm and will be traveling from Belton City Hall

directly to her office in Overland Park to produce Ms. Winchester for her deposition.



3233953
                                                  Page 1 of 3
          4.    This information was communicated to Plaintiff’s counsel and for unknown reasons,

Plaintiff’s counsel have refused to depose Ms. Winchester at the previously agreed to location - defense

counsel’s office - necessitating the filing of this Motion.

          5.    Ms. Winchester did not agree to produce documents at the time of her deposition, and as

such, Plaintiffs were required to issue a subpoena to obtain the production. Plaintiff subsequently issued

a subpoena and served it on Ms. Winchester.

          6.    Rather than requiring her appearance per the prior agreement at Hinkle Law Firm,

Plaintiff’s counsel noticed the deposition for a different location. When seeking clarification of the

location, and confirming the prior agreement to produce Ms. Winchester at Hinkle Law Firm, Plaintiff’s

counsel responded and indicated that they would not agree to hold the deposition at Hinkle Law Firm

because Ms. Winchester required a subpoena to be issued in this case, rather than agreeing to appear

voluntarily to produce documents.

          7.    Plaintiff’s basis for objecting to conducting Ms. Winchester’s deposition at Hinkle Law

Firm is wholly arbitrary, and the only purpose for requiring the deposition be held at that location is in

retaliation for the fact that Ms. Winchester objected to producing documents voluntarily, without a

subpoena issuing.

          8.    Notably, upon consultation, Ms. Winchester does not have any documents responsive to

the subpoena because she does not maintain her text messages or emails with any person, including her

husband and daughter, for longer than a couple of days; and thus, at the time she was on notice of the

intent to subpoena documents, had no responsive emails or text messages, or other communications.

          WHEREFORE, Jennifer Winchester hereby moves the Court to modify the subpoena, setting

appearance location for the offices of her attorneys, Hinkle Law Firm, LLC, and for such other relief as

the Court deems just and proper.




3233953
                                                   Page 2 of 3
                                                 Respectfully submitted,

                                                 HINKLE LAW FIRM LLC
                                                 6800 College Boulevard, Suite 600
                                                 Overland Park, Kansas 66211
                                                 913-345-9205/ FAX: 913-345-4832


                                                 By: .........../s/ Michelle R. Stewart
                                                    Michelle R. Stewart, mstewart@hinklaw.com      #19260
                                                    Jennifer R. Johnson, jjohnson@hinklaw.com      #22096

                                                 ATTORNEYS FOR DEFENDANTS

                                    CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 7th day of May, 2019, the foregoing Motion to Modify
Subpoena to Jennifer Winchester was filed electronically with the Clerk of the US District Court for the
Western District of Missouri; and a service copy was served electronically via email only on the following:

Bryan D. Fisher, #65904 (bfisher@nnlaw.com)
Ryan Frazier, (rfrazier@nnlaw.com)
Daniel K. Wooten, #48061 (dwooten@nnlaw.com)
NEALE & NEWMAN, LLP
1949 E. Sunshine, Suite 1-130
Springfield, MO 65808-0327
417-882-9090 / Fax: 417-882-2529
Attorneys for Plaintiff


                                                    /s/ Michelle R. Stewart
                                                 ATTORNEYS FOR DEFENDANTS




3233953
                                                 Page 3 of 3
